985 F.2d 582
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.MICRO MOTION, INCORPORATED, Plaintiff-Appellee,v.EXAC CORPORATION, Defendant-Appellant.
No. 92-1030.
United States Court of Appeals, Federal Circuit.
Nov. 5, 1992.

1
APPEAL DISMISSED.

ORDER DISMISSING APPEAL

2
Defendant-appellant Exac Corporation having moved for an Order dismissing Appeal No. 92-1030 and plaintiff-appellee Micro Motion, Incorporated having consented to said motion,


3
IT IS HEREBY ORDERED that Appeal No. 92-1030 is dismissed with prejudice.